Title: From James Madison to Joseph Howard, 9 February 1802 (Abstract)
From: Madison, James
To: Howard, Joseph


9 February 1802, Department of State. Acknowledges Howard’s letter of [27] Jan. concerning the seizure of his property at Trujillo. “As instructions have been given to our Minister at Madrid to endeavour to effect an agreement with the Spanish Government for the establishment of a Board of Commissioners to ascertain the losses which our commercial citizens have sustained during the war, it would be advisable to suspend your measures until the result of this negotiation is known.”
 

   RC (DNA: RG 76, Spain, Treaty of 1819, Allowed Claims, vol. 92). 1 p.; in a clerk’s hand, signed by JM.

